DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 04/07/2021, with respect to the rejection of the claims under 35 U.S.C. 101 and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,384,131 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1: The nearest prior art is Mitchell. Mitchell provides one or more mobile devices each comprising an imaging device and in communication with a network, a user database storing information about one or more users and one or more fantasy sports teams associated with the one or more users, a sports player database storing information about a plurality of individual real-world players, and a fantasy game server that communicates with the one or more mobile devices and being operable to host an augmented fantasy sports game, wherein a user interface allows users of the one or more mobile devices to capture the one or 
The instant claims recite that each mobile device displays one or more virtual representations of individual real world players based at least in part on a determination by the fantasy game server that the identified geolocation of said mobile device is within a threshold proximity of the geolocation of said individual real world players, each virtual representing one of the individual real world players
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715